Citation Nr: 9904343	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-37 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE



Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1971. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
no new and material evidence had been presented to reopen the 
claim for service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).  
Subsequently, the veteran and representative have limited 
their arguments to the question of service connection for 
PTSD; accordingly, the issue of service connection for any 
psychiatric disorder other than PTSD is not properly before 
the Board.

By a rating action in August 1996 the RO apparently 
considered that new and material evidence had been presented 
to reopen the claim for service connection for PTSD, but 
denied the reopened claim on the merits.  The case was 
previously before the Board in April 1975 when it was 
remanded for further evidentiary development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  The veteran served in Vietnam and participated in combat.

3.  The preponderance of the medical evidence demonstrates 
that the veteran does not have PTSD.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 1991); 38 C.F.R. §§  
3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's military service included service in Vietnam 
from October 1968 to October 1969.  His military occupational 
specialty was cook.  No combat citations are indicated by the 
record.  Service medical records are negative for complaints, 
findings, or diagnosis related to a psychiatric disorder.  

Of record is a March 1987 statement signed by Harold 
McMillion, Ed.D., of the VA Vet Center, which related that 
when the veteran was evaluated for post traumatic stress 
disorder, it was not considered that he met the diagnostic 
criteria for PTSD, based upon the information provided by the 
veteran.  Nevertheless, the veteran was encouraged to meet 
with a VA psychiatrist for a determination.  It was also 
planned that the veteran would meet with Dr. McMillion on a 
weekly basis to discuss his sleeping disorder.  

The veteran and his wife submitted statements, dated in March 
1987 in support of his service connection claim.  The veteran 
indicated that while serving in Vietnam his unit experienced 
frequent mortar attacks.  He first noticed that his nerves 
were affected while still in Vietnam.  The veteran stated 
that after his return to the United States, he calmed his 
nerves with drinking, a practice which he reportedly gave up 
in 1978.  In March 1987 he noted sleeplessness over the 
previous couple of years, as well as irritability.  The 
veteran's wife related that for two to three years he had 
been receiving medication for depression and sleeplessness. 

On VA psychiatric examination conducted in May 1987 the 
veteran reported that his symptoms were improved somewhat 
with antidepressive medication, but he continued to 
experience sleepless nights and some periods of tension and 
irritability.  The veteran was cooperative on interview, but 
appeared tense.  The diagnoses were atypical depression, and 
PTSD not found on this examination.  

By a rating action in May 1987 service connection was denied 
for PTSD which was not shown by the evidence of record.  In a 
May 1988 decision the Board denied service connection for a 
psychiatric disorder to include PTSD, finding that an 
acquired psychiatric disorder was not present in service and 
the veteran was not shown to have PTSD.  

The report of a June 1993 medical examination conducted for 
the Social Security Administration (SSA) states the veteran 
related a history of depression of more than 15 years 
duration, with increasing paranoia noted over the previous 
three years.  The diagnoses were major depression, paranoid 
schizophrenia, and paranoid disorder.  

In July 1994 an evaluation for PTSD was conducted by two VA 
psychologists, which included psychological testing and 
clinical interview.  Both the psychometric instruments and 
the clinical interview indicated that while the veteran 
experienced significant symptoms associated with PTSD, which 
were distressful to him, he did not meet the full diagnostic 
criteria for PTSD.  The report stated that although the 
veteran satisfied the current and lifetime related-
experiencing and hyperarousal criteria, he failed to meet the 
avoidance criteria.  In particular it was noted he was 
bothered by intrusive thoughts, hypervigilance, and an 
exaggerated startle response.  Additional interviewing 
substantiated a history of alcohol and cannabis dependence, 
both in full remission.  

Received in July 1995 was a statement signed by Celeste M. 
Good, M.D., who related that the veteran had been under her 
treatment since January 1993 for major depression and 
paranoid disorder.  Although his depression had improved with 
treatment, the veteran continued to suffer negativeness about 
his war experience and to relive his traumas.  

Also of record is a statement dated in January 1996 and 
signed by W.R. Walker, M.D., who indicated the veteran 
experienced sleep disturbances which took the form of 
nightmares, usually of a violent nature, and frequently 
involving a military theme, from which the veteran awakened 
frightened.  He reportedly avoided thinking about topics 
which led to disturbed sleep.  He complained of irritability, 
and feeling keyed up and watchful.  He had experienced 
occasional, isolated suicidal thoughts.  The veteran also 
experienced intrusive recollections of an incident in service 
when he was threatened by another soldier.  Dr. Walker noted 
the veteran's symptoms were consistent with PTSD.  

A VA psychiatric examination was conducted in March 1996.  At 
that time the veteran described depression, with marked 
anxiety and fear dating back to Vietnam, where he recalled 
traumatic events to include the explosion of a nearby 
ammunition dump.  He gave a post service history of 
persistent symptoms, including irritability, disturbed sleep, 
recurrent nightmares, thoughts of violence, and periods of 
increased depression.  He had been under psychiatric 
treatment, to include antidepressant medication, since 
approximately the mid 1970's, with only moderate benefit.  
The veteran had worked as a machinist for 20 years, but had 
been taken off work by his psychiatrist in 1993 after 
developing increasing symptoms, which included thoughts of 
violence.  On interview the veteran appeared alert and 
pleasant.  His verbal productivity, orientation, memory, 
insight, and judgment appeared adequate.  The psychiatrist's 
diagnosis was deferred pending review of the veteran's file.  

An additional VA psychological evaluation was conducted in 
April 1996 which included psychological testing.  The 
evaluation reflects the veteran's report of the onset of 
sleep problems to include insomnia and early awakening, after 
curtailing his drinking in 1976.  Medication for the problem 
was prescribed by the veteran's family physician.  In January 
1993 the veteran had reportedly experienced visual 
hallucinations.  After being seen by a neurologist he was 
referred to a psychiatrist.  The veteran also noted that 
approximately a year before that time he had begun 
experiencing increased stress on the job with regard to his 
perception that co-workers and supervisors were talking about 
his poor performance.  He became very agitated and homicidal.  
Eventually the veteran left his job and was awarded 
disability benefits from the Social Security Administration 
(SSA) in September 1993.  At the time of the evaluation in 
April 1996 the veteran indicated he was being seen by a 
psychiatrist approximately once every two months, and 
continued to take medication for his psychiatric symptoms, 
although he indicated that no medicine had alleviated his 
sleep problems over the years.  The veteran reported that he 
experienced periods of anxiety and disliked crowds.  He also 
complained of fatigue which prevented him from working for 
more than two hours at a time.  With reference to motion 
pictures depicting combat in Vietnam the veteran stated that 
he wasn't really into anything like that, and felt that if he 
had been he would be crazy.  During the interview the veteran 
was fully cooperative and related comfortably, but somewhat 
passively to the examiner.  There was no evidence of 
agitation or arousal related to discussions of Vietnam.  He 
was described as mildly animated, with consistent affect.  
There was no evidence of inebriation or organic brain 
syndrome.  The veteran denied homicidal or suicidal ideation.  

The examiner stated that evaluation results failed to support 
a diagnosis of PTSD, in an individual with a history of 
substance abuse and chronic depressive disturbance.  
Additionally, the veteran's history suggested a personality 
structure containing elements of a tendency toward suspicion 
and distrust of other and significant underlying conflict 
involving self-esteem.  It was considered that he was likely 
characterologically quite explosive and probably somewhat 
passive-aggressive.  His judgment in times of extreme stress 
was likely impaired.  The veteran was impaired in many areas 
and had several symptoms similar to PTSD, but those were 
considered likely secondary to his other areas of 
disturbance.  The examiner noted that while the veteran was 
in Vietnam his involvement with direct combat was relatively 
minimal, although his most troublesome memories of Vietnam 
involved at least two potentially life threatening 
situations, the explosion of a nearby ammunition dump, while 
the veteran was participating in a convoy carrying meals to 
soldiers on the perimeter, and an incident where his senior 
noncommissioned officer threatened him with physical harm and 
the veteran brandished a machete threatening to kill the 
other man.  These memories were quite frightening to the 
veteran and involved the fear of loss of his own life, but 
there was only limited evidence that he was either agitated 
or aroused with regard to those memories.  He did report some 
evidence of intrusive reexperiencing of his military related 
trauma, usually through distressing nightmares of the events.  
Inasmuch as he exhibited symptoms of only mild avoidance of 
Vietnam-related material his behavior did not include 
necessary criteria for a diagnosis of PTSD.  The diagnostic 
impression was Axis I: major depressive disorder, recurrent, 
moderate.  Axis II: paranoid traits.  

In a May 1996 note added to his March 1996 examination report 
the VA psychiatrist indicated his diagnosis of 1. Major 
depressive disorder, recurrent, 2. PTSD, not diagnosed on 
this examination. 

Also of record is an October 1996 report signed by Doug 
Finestone, M.D., which reflects that when the veteran was 
seen at a county mental health center for a medication 
adjustment, a case summary was noted which indicated that the 
veteran had severe, disabling PTSD as a consequence of his 
Vietnam service.  Dr. Finestone wrote that he was in full 
agreement with the veteran's previous psychiatrist, 
Dr. Walker, that the veteran's symptoms were consistent with 
PTSD, which disabled the veteran despite his compliance with 
treatment and excellent efforts to rehabilitate himself.  
Continuing treatment, including reimbursement of medications 
was recommended for the diagnosis of PTSD.  

When the veteran was seen for a medication check in May 1997 
he reported he had not experienced a very depressed mood or 
extreme anxiety attacks, despite recent fairly extreme 
stresses related to events within his family.  He also noted 
no increase in insomnia or anxiety.  Dr. Finestone stated the 
veteran continued to suffer from symptoms associated with 
PTSD which seemed to be well-controlled with his current 
medication regimen.  

Received in July 1997 was a unit history and extracts of 
operational reports related to the veteran's unit during his 
service in Vietnam.  The documents, which were provided by 
the U.S. Army and Joint Services Environmental Support Group, 
demonstrate that the unit which the veteran served as a cook 
engaged in combat with the enemy, and that its positions were 
subject to rocket and mortar attack.  

A progress note dated in December 1997 shows the veteran 
reported improved sleep and functioning.  However, he 
continued to experience nightmares approximately once a 
month, as well as flashbacks which occurred four to five 
times a month.  His mood appeared to be euthymic with full 
affect.  The examiner noted the veteran continued to function 
fairly well with his current medication regimen and help from 
his therapist.  

The report of the veteran's March 1998 VA psychiatric 
examination, which is signed by two VA physicians, reflects 
that he related current complaints of nightmares two to three 
times a week with flashbacks occurring three to four times 
each month.  The veteran further indicated that he was easily 
upset and had a bad temper resulting in frequent fights and 
difficulty getting along with others.  He also complained of 
anxiety and easy startling.  Most of his time was spent in 
activities associated with a business that he and his wife 
ran, which involved cleaning and hauling things.  On mental 
status examination the veteran's mood was somewhat tense and 
his affect appropriate.  Following review of the claims 
folder the examiners noted the veteran had undergone 
examinations, including psychological testing which did not 
confirm the diagnosis of PTSD.  Their diagnoses, after review 
of the record, were 1. Alcohol abuse in remission.  2. Major 
depression in remission.  3.  Mixed personality traits.  

Analysis

Service connection for an acquired psychiatric disorder to 
include PTSD was denied by a Board decision in May 1988, 
which found that an acquired psychiatric disorder was not 
present in service and the veteran was not shown to have post 
traumatic stress disorder.  The veteran's claim, however, 
will be reopened if new and material evidence has been 
submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The veteran's application to reopen the previously denied 
claim for service connection for a psychiatric disorder must 
be analyzed under the definition of new and material evidence 
provided at 38 C.F.R. § 3.156(a) (1998).  

The RO has apparently conceded that new and material evidence 
has been submitted and reopened the claim with consideration 
being given to all the evidence of record.  In view of the 
additional evidence submitted including medical reports 
containing diagnoses of PTSD and the Joint Services 
Environmental Support Group report concerning combat, all of 
which were associated with the claims folder subsequent to 
the May 1988 denial of service connection, the Board agrees 
that the additional evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim and the claim is reopened.  Thus, the claim for 
service connection for PTSD must be considered on the basis 
of all the evidence, both old and new.  Also, it may be 
commented that since the RO has already addressed the 
substantive issue of service connection for PTSD, the Board 
may also consider the substantive issue of service connection 
at this time without violating the veteran's right to due 
process of law.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. 38 C.F.R. § 3.304(f)(1998); Cohen 
v. Brown, 10 Vet. App. 128, (1997).  

At this point, given the report on combat in the veteran's 
unit, combat exposure will be conceded.  With regard to the 
first element of the claim for PTSD, the Court has stated 
that a "clear diagnosis" should be an "unequivocal" one.  
Cohen, 10 Vet. App. at 139.  In this regard the Board notes 
that the evidence in this case includes the January 1996 
report signed by the veteran's treating psychiatrist which 
indicated that he suffered from symptoms including 
frightening nightmares related to violence and military 
themes, avoidance of topics which led to disturbed sleep, 
irritability, feeling keyed up and watchful, isolated 
suicidal thoughts, and intrusive recollections of an incident 
inservice involving perceive threat to the veteran's life, 
which were considered to be consistent with PTSD.  Further, 
in an October 1996 treatment report the veteran's then 
current treating psychiatrist, Dr. Finestone, stated he 
concurred with the January 1996 conclusion of symptoms 
consistent with PTSD, and indicated his diagnosis of PTSD as 
a consequence of the veteran's Vietnam service.  However, 
Dr. Finestone did not indicate any clinical findings on which 
he based his diagnosis or specify the veteran's current 
symptoms at the time of his conclusion.  In May 1997 the 
veteran was noted to have a history of PTSD and current 
symptoms associated with PTSD. 

Nevertheless, during the period March 1987 to March 1998, no 
fewer than eight VA examiners, to include psychiatrists and 
psychologists, concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  In July 1994 two VA 
psychologists conducted an evaluation for PTSD which included 
psychological testing and a clinical interview.  Both the 
psychometric instruments and the clinical interview indicated 
that while the veteran experienced significant symptoms 
associated with PTSD, he did not meet the full diagnostic 
criteria for the disorder.  The VA psychologists noted that 
although the veteran satisfied the current criteria of 
lifetime related-experiencing and hyperarousal, he failed to 
meet the avoidance criteria.  

The results of an extensive psychological evaluation 
conducted in April 1996 also failed to support a diagnosis of 
PTSD.  Although the veteran was found to be impaired in many 
areas and had several symptoms similar to PTSD, those 
symptoms were considered likely to be secondary to his other 
areas of disturbance.  The examiner found that while the 
veteran had some frightening memories of Vietnam there was 
only limited evidence that he was agitated or aroused by 
those memories.  It was considered that because the veteran 
exhibited symptoms of only mild avoidance of Vietnam-related 
material, his behavior did not include necessary criteria for 
a diagnosis of PTSD.  The diagnostic impression was Axis I: 
major depressive disorder, recurrent, moderate.  Axis II: 
paranoid traits.  

Similar diagnoses were entered by the other VA examiners, 
including the two psychiatrists who examined the veteran in 
March 1998, and performed a thorough review of his medical 
record.  Additionally, both the private psychiatrist who 
treated the veteran from January 1993 to July 1995, and the 
physician who evaluated him for the SSA in June 1993, 
concluded the veteran was affected by major depression and a 
paranoid disorder, rather than PTSD, which was not mentioned 
by either doctor.  

On evidentiary evaluation the Board finds that the probative 
value of Dr. Finestone's diagnosis of PTSD is significantly 
diminished by the lack of support by clinical findings or 
discussion of the specific criteria considered.  It is 
further noted that the additional references to PTSD which 
are of record are limited to notations that the veteran had 
symptoms consistent with, or associated with PTSD.  By 
contrast, the Board finds that the overwhelming medical 
evidence indicating that the veteran does not meet the 
diagnostic criteria for PTSD, which is supported by specific 
findings and the results of multiple psychological tests, and 
clinical interviews, is persuasive.  Although the medical 
evidence clearly shows the veteran is affected by mental 
illness, the preponderance of the evidence weighs heavily 
against the contention that his symptomatology reflects PTSD.  
In the absence of an unequivocal medical diagnosis, the 
veteran lacks the first essential element of the claim, and 
service connection for PTSD is not warranted.  

In conclusion, the Board has considered the doctrine of 
giving the veteran the benefit of the doubt, but that 
doctrine is not for application as the preponderance of the 
credible evidence weighs heavily against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


